Citation Nr: 1453389	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease (cervical spine disability). 

2.  Entitlement to an initial evaluation in excess of 10 percent for disc herniation at T6-T7 with degenerative disc disease at L5-S1 (thoracic spine disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2001 to November 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for cervical and thoracic spine disabilities and assigned non-compensable evaluations effective November 20, 2006.  

During the pendency of the appeal, in a May 2009 rating decision, the RO increased the disability evaluation for both spine disabilities to 10 percent disabling, effective the date of service connection (November 20, 2006).  Since the RO did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Jurisdiction of the case has since been transferred to the RO in Nashville, Tennessee. 

In November 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

Since the claims were last adjudicated, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in October 2014, the Veteran's representative submitted a written waiver of this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative disc disease is not productive of forward less than 15 degrees, or combined range of motion less than 170 degrees, or any incapacitating episodes.    

2.  Prior to April 21, 2014, the Veteran's disc herniation at T6-T7 with degenerative disc disease at L5-S1 was not productive of forward flexion of the thoracolumbar spine less than 30 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes.

3.  Beginning April 21, 2014, the Veteran's disc herniation at T6-T7 with degenerative disc disease at L5-S1 has been productive of guarding severe enough to result in an abnormal gait or abnormal spinal contour but not forward flexion of the thoracolumbar spine to 30 degrees or less, with favorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  Prior to April 21, 2014, the criteria for an evaluation in excess of 10 percent for disc herniation at T6-T7 with degenerative disc disease at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2014).

3.  Beginning April 21, 2014, the criteria for an evaluation of 20 percent, but not higher, for disc herniation at T6-T7 with degenerative disc disease at L5-S1 have  been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in April 2005, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the April 2008 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claims for higher initial ratings for the cervical and thoracic spines are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. 
§§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to this claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was examined in July 2013 and April 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the November 2012 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these claims for higher ratings for the spine disabilities.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected cervical and thoracic spine disabilities are more disabling than contemplated by the current 10 percent disability evaluations for each disability. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2014).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 5242 (degenerative arthritis of the spine) (2014).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2014). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2014).

Cervical Spine

Given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 10 percent for the cervical spine only on two bases: 1) forward flexion of the cervical spine less than 15 degrees, or the combined range of motion of the cervical spine less 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or 2) incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the August 2006, August 2012, and July 2013.  The August 2006 VA examination report noted that range of motion of the cervical spine was 0 to 45 degrees of flexion, 0 to 45 degrees of extension, 0 to 45 degrees of bilateral lateral flexion, and 0 to 80 degrees of bilateral rotation.  The August 2012 VA examination report showed flexion to 40 degrees with pain beginning at 40 degrees, extension to 40 degrees with pain beginning at 40 degrees, bilateral lateral flexion to 20 degrees with pain beginning at 20 degrees, and bilateral lateral rotation to 60 degrees with pain beginning at 60 degrees.  On VA examination in July 2013, the Veteran demonstrated flexion to 40 degrees with pain beginning at 40 degrees, extension to 40 degrees with pain beginning at 40 degrees, bilateral lateral flexion to 45 degrees without objective evidence of pain, and bilateral lateral rotation to 80 degrees without objective evidence of pain.  

Based on the evidence of record, the Board finds that there is simply no evidence of  forward flexion of the cervical spine to be less than 30 degrees, or the combined range of motion of the cervical spine to be less than 170 degrees.  The Veteran's cervical spine flexion was limited at most to 45 degrees and his combined range of motion has never been 170 degrees or less.  Additionally, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any limitation of motion is already contemplated by the current 10 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, all of the examination reports consistently reflected that the Veteran did not have any incapacitating episodes due to his cervical spine disability.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The August 2006 VA examiner noted that pain, weakness, lack of endurance, fatigue, and incoordination did not further impact cervical spine range of motion  after repetitive use.  The August 2012 VA examiner observed that the Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion.  He did have functional loss/impairment with contributing factors of less movement than normal and pain on movement.  The July 2013 VA examination report noted that the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing but he had functional loss/impairment manifested by less movement than normal and pain on movement.  Based on the evidence, the Board finds that the current 10 percent evaluation for the service-connected cervical spine disability adequately portrays any functional impairment, pain, and decreased movement that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Thoracic Spine

Given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 10 percent for the thoracic spine only on two bases: 1) forward flexion of the thoracolumbar spine greater less than 30 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  or 2) incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the August 2006, August 2012, July 2013, and April 2014 VA examination reports.  The August 2006 VA examination report that the range of motion of the thoracolumbar spine was 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.   The August 2012 VA examination report showed range of motion of the thoracolumbar spine was 80 degrees of flexion with pain beginning at 75 degrees, 20 degrees of extension with pain beginning at 15 degrees, 20 degrees of right lateral flexion with pain beginning at 15 degrees, 30 degrees of left lateral flexion with pain beginning at 25 degrees, and 20 degrees of lateral rotation to each side with pain beginning at 20 degrees.  The Veteran did not have guarding or muscle spasm.  On VA examination in July 2013, the Veteran demonstrated flexion to 90 degrees without objective evidence of pain, extension to 30 degrees without objective evidence of pain, bilateral lateral flexion to 30 degrees with pain beginning at 25 degrees, and bilateral lateral rotation to 30 degrees with pain beginning at 25 degrees.  On VA examination on April 21, 2014, the Veteran demonstrated thoracolumbar spine flexion to 60 degrees with pain beginning at 60 degrees, extension to 20 degrees with pain beginning at 20 degrees, lateral flexion to 20 degrees on each side with pain beginning at 20 degrees on the left side, and lateral rotation to 20 degrees with pain beginning at 20 degrees on each side.  He had did not have muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour, but he did have guarding resulting in an abnormal gait or abnormal spine contour.  

Based on the evidence of record, the Board finds that prior to April 21, 2014, the Veteran did not meet the criteria for a criteria in excess of the current 10 percent rating.  He did not demonstrate forward flexion of the thoracolumbar spine less than 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, beginning April 21, 2014, the Veteran met the criteria for a 20 percent disability rating as he was shown to have guarding severe enough to result in an abnormal gait or abnormal spinal contour.  He is not, however, entitled to an evaluation in excess of 20 percent as he has not demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, all of the examination reports consistently reflected that the Veteran did not have any incapacitating episodes due to his thoracic spine disability.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The August 2006 VA examiner noted that pain, weakness, lack of endurance, fatigue, or incoordination did not further impact the range of motion of after repetitive use.  The August 2012 VA examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion .  He did have functional loss/impairment with contributing factors of less movement than normal and pain on movement.  The July 2013 VA examination report noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and no functional loss/impairment.   On VA examination in April 2014, the Veteran was able to perform repetitive-use testing with three repetition with the following additional limitation in range of motion: flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees on each side, and lateral rotation to 20 degrees on each side.  Additionally, he had functional loss/impairment with contributing factors of less movement than normal, weakened movement, and pain on movement.  Based on the evidence and taking into account the Veteran's additional limitation of motion based on repetitive use testing, the Board finds that the higher evaluations prior to and beginning April 2014 are not approximated.  The current 10 percent evaluation and 20 percent evaluations for the service-connected thoracic spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Neurological Considerations

The Board has also considered the Veteran's neurological manifestations.  In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Under Diagnostic Code 8520, paralysis of the sciatic nerve, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

During the pendency of the appeal, in an October 2013 rating decision, the RO granted service connection for bilateral lower extremity spasticity and ankle clonus (claimed as abnormal gait and neurological condition due to undiagnosed illness) and assigned a 10 percent evaluation for each side effective October 4, 2012.  Thereafter, in an August 2014 rating decision, the RO increased the disability evaluation for each lower extremity spasticity and ankle clonus to 40 percent disabling effective January 31, 2014.  The Board finds that any of the Veteran's neurological abnormalities have been attributed to his service-connected spasticity and ankle clonus and not his spine disabilities as reflected in the various VA examination reports of record.  There is simply insufficient evidence that any of the Veteran's neurological problems are related to either his cervical or thoracic spine disabilities.  Therefore, separate ratings for any neurological deficits are not warranted.     

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's spine disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by his VA examination reports have been accorded greater probative weight with regard to the spine.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has been assigned a 40 percent evaluation for right lower extremity spasticity and ankle clonus, a 40 percent evaluation for right lower extremity spasticity and ankle clonus, a 10 percent disability evaluation for a cervical spine disability, and a 10 percent disability evaluation for a thoracic spine disability.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected cervical and thoracic spine disabilities result in further disability when looked at in combination with the other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease is denied. 

Prior to April 21, 2014, entitlement to an initial evaluation in excess of 10 percent for disc herniation at T6-T7 with degenerative disc disease at L5-S1 is denied. 

Beginning April 21, 2014, entitlement to an evaluation of 20 percent, but not higher, for disc herniation at T6-T7 with degenerative disc disease at L5-S1 is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


